 In the Matter Of MORRIS C. LEBOWITZ, HELEN K. LEBOWITZ, AND CHAR-LOTTEWITTMAN D/B/A JOSEPHS, EMPLOYER AND PETITIONERandRETAIL CLERES INTERNATIONAL ASSOCIATION, LOCAL No. 983, A. F. L.,.UNIONCase No. 35-ISM-21.Decided January 6, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Alan A..Bruckner, hearing officer of the National Labor Relations Board..The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Upon the entire record in the case, the Board finds :THE BUSINESS OF THE EMPLOYERThe Employer, a partnership, has its only place of business atTerre Haute, Indiana, where it is engaged in the retail sale of the.men's and boys' clothing.During the first 7 months of 1949, the Em-ployer purchased merchandise amounting to $120,000 of which amount$110,000 2 was shipped from points outside the State of Indiana.Dur-ing the same period the Employer's gross sales amounted to $184,000,.all of which, with the exception of about $10,000 comprising mail ordersalesmade outside the State, were retail sales within the State ofIndiana.The Employer asserts that it is engaged in commerce within themeaning of the National Labor Relations Act.The Union, on the.other hand, contends that the Employer is engaged in a purely localenterprise and that the Board should not exercise jurisdiction.Whilewe do not find that the operations of the Employer are wholly unre-IThe Employer moved to have the Board give no consideration to the Union's brief as.not timely filed.As the Union's brief was not timely filed, we have not considered it inarriving at our decision.2 The Employer is a member of a New York buying office,which has about 40 members,who pay a monthly fee for bulletins concerning goods which this office can obtain.The-Employer's orders from this "buying office" amount to about $50,000 of its annual out-or-State purchases.88 NLRB No. 3.11 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDlated to commerce, we are of the opinion that its operationsare essen-tially local in character and that to assert jurisdiction in this casewould not effectuate the polices of the Act .3Accordingly, we shalldismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives filed by the Employer herein be, and it herebyis, dismissed.8Squire'sInc.,88 NLRB 8;Bailey Slipper Shop, Inc.,84 NLRB 341;Haleston DrugStores, Inc.,82NLRB 1264;Jacobs Pharmacy Co., 87NLRB 309;Sta-Kleen Bakery,78 NLRB 798;Harris Bakery Company,79 NLRB 77.